El Juez Asociado Señoe Snydeb,
emitió la opinión del tribunal.
La cuestión aquí envuelta es si el Tribunal de Contribu-ciones cometió error al desestimar por falta de jurisdic-ción la demanda radicada por el peticionario solicitando el reintegro de $26,399.17, suma ésta que incluía arbitrios, in-tereses y penalidades.
La contestación a esta pregunta depende de si el Tribunal de Contribuciones actuó correctamente al resolver (1) *222que el estatuto especial para el reintegro de arbitrios no era el remedio exclusivo de que disponía un contribuyente, sino que tales pleitos podían también radicarse bajo la Ley núm. 169 que creó el Tribunal de Contribuciones; y (2) que si bien existían dos remedios, bajo las circunstancias del pre-sente caso el único remedio disponible al peticionario era el provisto por el 'estatuto especial y en su consecuencia el no haber cumplido con sus términos privó al Tribunal de Con-tribuciones de jurisdicción para decidir el caso bajo el re-medio alternativo hallado en el inciso 4 de la sección 3 de la Ley núm. 169.
 Examinemos primeramente la historia legislativa de las leyes pertinentes. Antes de aprobarse la Ley núm. 169, Leyes de Puerto Rico, 1943 (pág. 601), el remedio judicial para solicitar el reintegro de arbitrios era exclusivo y sencillo. Bajo la Ley núm. 8, Leyes de Puerto Rico, 1927 (pág. 123), si un contribuyente creía que no debía ciertos arbitrios y deseaba litigar la cuestión, éste venía obligado a pagarlos bajo protesta al .así requerírselo el correspondiente colector de rentas internas y demandar la devolución' dentro de un año ante una corte de jurisdicción competente.
Luego, la Legislatura creó el Tribunal de Apelación de Contribuciones. Ley núm. 172, Leyes de Puerto Rico, 1941 ((1) pág.-1039). Pero dicho Tribunal, bajo el inciso 4, tenía jurisdicción solamente sobre los casos que envolvían la im-posición de contribuciones sobre la propiedad, ingresos y herencia. No tenía jurisdicción sobre los casos de reinte-gro en general ni sobre los casos de arbitrios. La Ley núm. 172, en consecuencia, no tuvo efecto alguno sobre la núm. 8.
Varios meses después de haber aprobado la Ley núm. 172 de 1941, la Legislatura enmendó la Ley núm. 8 mediante la Ley núm. 17, Leyes de Puerto Rico, 1941, Sesión Extraor-dinaria (pág. 55). Sin embargo, a pesar de la creación del Tribunal de Apelación de Contribuciones mediante la Ley núm. 172, la Ley núm. 17 no confirió jurisdicción , a dicho Tri*223bunal sobre pleitos por devolución de arbitrios. Bajo la Ley núm. 17 la jurisdicción sobre tales pleitos continuó en la corte de distrito; pero el término dentro del cual radicar el pleito después del requerimiento y el pago bajo protesta fué acortado de un año a treinta días. Véase Axton Fisher Tobacco Co. v. Buscaglia, Tes., 65 D.P.R. 410.
Dos años después, la Legislatura abolió el Tribunal de Apelación de Contribuciones y creó en su lugar el Tribunal de Contribuciones. Ley núm. 169, Leyes de Puerto Rico, 1943. A nuestros fines, la Ley núm. 169 efectuó, dos cam-bios: (1) privó a las cortes de distrito de jurisdicción so-bre casos de arbitrios, la cual bajo la sección 4 se confería añora exclusivamente al Tribunal de Contribuciones; (2) las secciones 3 y 4 ampliaron la jurisdicción del nuevo Tribunal para que incluyera los pleitos de reintegros sobre los cuales el anterior Tribunal de Apelación de Contribuciones no tenía jurisdicción^1)
Antes de que se aprobara la Ley núm. 169, no existía re-medio judicial para que un contribuyente pudiera recobrar cualquier suma pagada voluntariamente en exceso con res-pecto a cualquier clase de contribución. Las secciones 64 y 75 de la Ley de Contribuciones sobre Ingresos siempre ñan autorizado al Tesorero a devolver los excesos pagados en contribuciones sobre ingresos; pero no existía remedio judicial alguno para revisar su resolución administrativa de-negando tal petición de reintegro. Bonet v. Yabucoa Sugar Co., 306 U.S. 505; Mayagüez Light, Power & Ice Co. v. Bus*224caglia, Tes., 59 D.P.R. 709. De igual modo, la Ley de febrero 12, 1904 (pág. 167) siempre ha autorizado al Tesorero a re-intregrar contribuciones de todas clases pagadas indebida-mente o en exceso; pero no podía instituirse pleito alguno para revisar la decisión del Tesorero al denegar éste la so-licitud de reintegro. R. Santaella & Bros. v. Tribunal de Contribuciones, 66 D.P.R. 868; Cía. Ron Carioca v. Tribunal de Contribuciones, 67 D.P.R. 708.
Sin embargo, la Legislatura llegó a la conclusión de que no era suficiente el remedio administrativo provisto bajo las secciones 64 y 75 de la Ley de Contribuciones sobre Ingre-sos y bajo la Ley de 1904(2) para obtener el reintegro por el pago de contribuciones en exceso. Por tanto, en 1943 creó un remedio judicial para el reintegro de las sumas pagadas en exceso en toda clase de contribuciones, que hasta enton-ces no había existido .para ninguna clase de contribución. Sección 3, inciso 4, Ley núm. 169. Bajo el inciso 4 un con-tribuyente que hiciera un pago en exceso en su contribución sobre ingresos, podía solicitar del Tesorero el reintegro de conformidad con las secciones 64 y 75 de la Ley de Contri-buciones sobre Ingresos. Si el Tesorero denegaba su peti-ción, podía ahora por primera vez obtener la revisión judicial de esta decisión bajo el inciso 4, siempre y cuando que radique su querella dentro de 30 días después de la decisión del Tesorero denegando su solicitud de reintegro. The Coca Cola Co. v. Tribunal de Contribuciones, 65 D.P.R. 152; Royal Bank v. Tribunal de Contribuciones, 65 D.P.R. 345. De igual manera, después de la aprobación de la Ley de 1904, un con-tribuyente podía solicitar del Tesorero el reintegro de cual-quier otra clase de contribuciones. Y por primera vez el in-ciso 4 proveyó la revisión por el Tribunal de Contribuciones dentro de 30 días de una resolución administrativa del Te-' sorero denegando tal reintegro. B. Santaella & Bros. v. Tri*225tunal de Contribuciones, supra; Cía. 'Ron Carioca v. Tribu--nal de Contribuciones, supra.
Tan pronto quedó establecido que un contribuyente tenía' derecho bajo el inciso 4 a recurrir ante el Tribunal de Contri-buciones en solicitud de la devolución de excesos pagados en toda clase de contribuciones, surgió la cuestión en cuanto al período dentro del cual debe radicarse la reclamación de re-integro con el Tesorero. No había problema en relación a contribuciones sobre ingresos. La sección 64(b) de la Ley de Contribuciones sobre Ingresos siempre ha provisto que no puede concederse ún reintegro a menos que se radique una petición para ello dentro de los 4 años siguientes al pago de la contribución. González Padín Co., Inc. v. Tribunal de Contribuciones, 66 D.P.R. 964, 989-992.(3)
Sin embargo, en cuanto a otras contribuciones, arbitrios inclusive, la autoridad del Tesorero a hacer reintegros ema-naba de la Ley de 1904. Y de su faz dicha Ley no tenía lí-mite de tiempo dentro del cual radicar ante el Tesorero una solicitud de reintegro. El problema de la prescripción no era serio mientras no existiera remedio judicial alguno para revisar las decisiones administrativas del Tesorero dene-gando las solicitudes de reintegro. Pero después de empe-zar a regir el inciso 4 dando vida a tal remedio judicial, sur-gió la posibilidad de que un contribuyente pudiera radicar una reclamación bajo la Ley de 1904 al efecto de que mu-chos años antes hizo un pago voluntario de arbitrios en ex-ceso. Cuando el Tesorero denegaba su solicitud, el contri-buyente podía alegar que bajo el inciso 4 tenía derecho a radicar una querella ante el Tribunal de Contribuciones den-*226■-tro de los 30 días siguientes a la negativa del Tesorero a -efectuar el reintegro.
Para prevenir esta posibilidad, la Legislatura enmendó Ja Ley de 1904. Ley núm. 261, Leyes de Puerto Rico, 1946 ,((1) pág. 541), según fué enmendada por la Ley núm. 388, Leyes de Puerto Rico,' 1947 (pág. 745). Bajo estas Le-yes el 'Tesorero está autorizado a efectuar un reintegro de contribuciones pagadas indebidamente o en exceso, sola-mente si el contribuyente ba radicado una petición de rein-tegro con el Tesorero dentro de los cuatro años siguientes .al pago.(4)
Pasemos añora a los ñecños del presente caso- Con-trario a algunos de nuestros casos anteriores, estos ñecños • ocurrieron después de la aprobación de la Ley núm. 169 de • 1943. En tres ocasiones distintas — octubre 21, 1943, dicieni->bre -27, 1943 y marzo 27, 1944 — el Tesorero requirió al peticio--nario para que pagara arbitrios sobre ciertos artículos embar-gados por aquél para asegurar el pago. En 28 de abril de 1944 y en 4 de mayo de 1944 el peticionario pagó los arbitrios bajo protesta. Luego, en una fecña que no aparece del récord, el contribuyente radicó con el Tesorero una solicitud de rein-tegro, que fué denegada el 2 de junio de 1944. El 19- de ju-nio de 1944 el contribuyente radicó una querella ante el Tribunal de Contribuciones solicitando el reintegro.
Aparentemente el peticionario cumplió con el inciso 4. Es cierto que del récord no surge la fecña exacta en que se so-licitó el reintegro del Tesorero. Pero obviamente esto fué entre las fecñas de los pagos en abril y mayo de 1944, y la negativa del Tesorero a la solicitud de reintegro el 2 de ju-nio de 1944. Por tanto, el contribuyente solicitó el reintegro del Tesorero y radicó su querella ante el Tribunal de Con-tribuciones dentro de los 30 días siguientes a la negativa de su solicitud, según exige el inciso 4.
*227Además, suponiendo sin decidirlo, que la Ley núm. 261 de 1946 y la Ley núm. 388 de 1947 se aplican a este caso con su-puesto' efecto retroactivo, (5) el peticionario también cum-plió con estas Leyes. Como bemos visto, la Ley de 1904 ni estableció un derecho ni un remedio judicial; meramente au-torizó al Tesorero a concederle al contribuyente un remedio administrativo. R. Santaella $ Bros. v. Tribunal de Contribuciones, supra. Y la Ley núm. 261 por sus términos tam-poco establece un derecho o remedio judicial. Más bien li-mita la autoridad del Tesorero conferídale anteriormente por la Ley de 1904; luego puede hacer un reintegro sólo si el contribuyente solicita el mismo dentro de los cuatro años del pago en exceso. Pero el peticionario sin lugar a dudas cumplió con las Leyes núms. 261 y 388. Su petición de rein-tegro fué radicada con el Tesorero en algún día en 1944, o sea dentro de cuatro años de sus supuestos pagos en exceso hechos en 1943 y 1944.
Sin embargo, el Tribunal de Contribuciones desestimó la querella por falta de jurisdicción, de acuerdo con su deci-sión en Porto Rico Iron Works Inc. v. Tesorero, 4 D.T.C. —, resuelto el 3 de julio de 1946.(6) Su teoría fué que hay dos caminos para recurrir al Tribunal de Contribuciones. Según el primero, el contribuyente tiene derecho a radicar una so-licitud ante el Tesorero por reintegro de contribuciones pa-gadas indebidamente, siempre y cuando la radique dentro de los cuatro años siguientes al pago en exceso. Si el Teso-rero le deniega su petición, entonces bajo este procedimiento tiene el contribuyente que radicar una querella de reintegro ante el Tribunal de Contribuciones, dentro de los treinta *228días siguientes a la resolución del Tesorero denegándole el reintegro, de conformidad con el inciso 4 de la sección 3 de la Ley núm. 169 de 1943. El segundo procedimiento es pa-gar la contribución bajo protesta, después de requerírselo ol Tesorero, de conformidad con las Leyes núms. 8 y 17, y de-mandar luego el reintegro ante el Tribunal de contribucio-nes a tenor con la Ley núm, 169.
El Tribunal de Contribuciones resolvió que si el Teso-rero hace un requerimiento por arbitrios, el contribuyente dispone solamente del segundo procedimiento. Cuando el Tesorero no bace requerimiento alguno, el Tribunal de Con-tribuciones resolvió que el- primer procedimiento es el único remedio de que dispone el contribuyente.
Toda vez que el contribuyente en este caso recibió un re-querimiento del Tesorero y designó su pago como -becbo bajo protesta, el Tribunal de Contribuciones concluyó que era de aplicación aquí el segundo procedimiento. En relación con este procedimiento, resolvió que las Leyes núms. 8 y 17 de-ben leerse conjuntamente con el inciso 5 de la sección 3 de Ta Ley núm. 169. La teoría del Tribunal fué que bajo este procedimiento la decisión administrativa del Tesorero re-querida bajo el inciso 4 de la Ley núm. 169 para poder in-vocar la jurisdicción del Tribunal de Contribuciones, es el requerimiento de pago del colector de rentas internas a tenor con las Leyes núms. 8 y 17, con el período de treinta días dentro del cual debe radicarse el pleito ante el Tribunal de Contribuciones después de la decisión administra-tiva, empezando a correr desde la fecba del pago.
El contribuyente, después del requerimiento del Teso-rero, pagó los arbitrios bajo protesta el 28 de abril de 1944, y el 4 de mayo de 1944. Toda vez que el peticionario no ra-dicó su querella ante el Tribunal de Contribuciones basta el 19 de junio de 1944, o sea más de treinta días después de las fechas de los pagos, el Tribunal de Contribuciones, bajo *229la teoría arriba expuesta, desestimó la querella por falta de jurisdicción. (7)
Con el fin de poder considerar el problema aquí enun-ciado, precisa determinar como cuestión preliminar, si las Leyes núms. 8 y 17 fian sobrevivido en todo o en parte des-pués de la aprobación de la Ley núm. 169. Algunos de nues-tros casos análogos nos ayudan en este punto. Hemos re-suelto que la sección 3 de la Ley núm. 169 no derogó por implicación el requisito de la sección 57 (a) de la Ley de Con-tribuciones sobre Ingresos en cuanto a la fianza de las tres cuartas partes, al solicitar un contribuyente la revisión de una deficiencia ante el Tribunal de Contribuciones. Mayagüez Lt., P. & I. Co. v. Tribunal de Contribuciones, 65 D.P.R. 30. De igual forma, liemos resuelto que nada de lo conte-nido en la sección 3 de la Ley núm. 169 confiige con, y por tanto ésta no derogó por implicación, la disposición de la sección 7 de la Ley núm. 99, Leyes de Puerto Pico, 1925(8) en relación con el pago de aquella parte de la contribución so-bre herencia con la cual el contribuyente estuviera conforme. Resolvimos en el mismo caso que el período de treinta días para solicitar la revisión ante el Tribunal de Contribución nes confligía con el período de cuatro meses de lá Ley de Contribución sobre Herencias, y decidimos que el contribu-yente debe recurrir ante el Tribunal de Contribuciones den-tro de treinta días después de la notificación del Tesorero *230de que se adeuda la contribución. Bel Toro v. Tribunal de Contribuciones, 65 D.P.R. 63. (9)
En cuanto a los arbitrios, encontramos que el inciso 5 de la sección 3 de la Ley núm. 169 dispone que el Tribunal de Contribuciones puede revisar la negativa del Tesorero de un “requerimiento de pago por el Tesorero de Puerto Eico en virtud de cualquier arbitrio . . . ”. ■ Quizás se podría ar-güir plausiblemente que bajo el inciso 5 un contribuyente tiene derecho a proseguir ante el Tribunal de Contribucio-nes después de un mero requerimiento y sin realizar pago alguno. Y a primera vista parecería que esto conflige con, y en su consecuencia sustituye, las leyes anteriores núms. 8 y 17 que requieren como condición previa a un pleito sobre arbitrios que se baga el pago bajo protesta. Pero contra-rio a la situación en casos de deficiencias de contribuciones sobre ingresos, Mayagüez Lt., P. I. Co. v. Tribunal de Contribuciones, supra, un contribuyente que radique un pleito sobre arbitrios ante el Tribunal de Contribuciones no viene obligado a prestar fianza. Sin embargo, la regla es gene-ralmente que un contribuyente debe pagar primero y litigar después -o a lo menos prestar una fianza. Ballester v. Tribunal de Apelación de Contribuciones, 60 D.P.R. 768, 776. El Tesorero puede, desde luego, forzar el pago de arbitrios bajo protesta, mediante embargo o amenaza de embargo. Pero esto echaría sobre el Departamento de Hacienda el trabajo administrativo de determinar en qué casos es aconsejable tal acción. En vista de estas consideraciones y de los moti-vos expuestos en nuestros casos anteriores ya citados en los que armonizamos con la Ley núm. 169 otras disposiciones procesales de estatutos específicos que cubren otras clases de contribuciones, convenimos con el Tribunal de Contribu-ciones en que. el inciso 5 de la Ley núm. 169 y las Leyes núms. 8 y 17 deben leerse conjuntamente, y que el eontribú-*231yente debe cumplir tanto con las Leyes núms. 8 y 17 como con el inciso 5. En su consecuencia, el requerimiento por sí sólo bajo el inciso 5 no concede derecho al contribuyente a invocar la jurisdicción del Tribunal de Contribuciones; el contribuyente debe también después del requerimiento pa-gar bajo protesta de conformidad con las Leyes núms. 8 y 17 antes de que tenga derecho a radicar querella ante el Tribunal de Contribuciones bajo el segundo procedimiento.
Como hemos visto, el Tribunal de Contribuciones resol-vió que bajo este segundo procedimiento los treinta días den-tro de los cuales un contribuyente debe radicar su querella ante el Tribunal de Contribuciones se cuentan desde la fe-cha del pago más bien que desde la fecha del requerimiento. El Tribunal de Contribuciones indudablemente eligió el en-foque más equitativo. Pero como hemos indicado en nues-tros casos anteriores sobre problemas similares, la última ley debe prevalecer. Bajo la sección 4 de la Ley núm. 169, la jurisdicción del Tribunal de Contribuciones no puede in-vocarse excepto para revisar una resolución administrativa del Tesorero. El Tribunal de Contribuciones resuelve y con-venimos en ello, que bajo este segundo procedimiento el re-querimiento del Tesorero bajo el inciso 5 de la sección 3 de la Ley núm. 169 constituye la resolución administrativa del Tesoro. Y la sección 3 de la Ley núm. 169 dispone taxati-. vamente que el pleito debe radicarse dentro de 30 días des-pués del requerimiento hecho por el Tesorero bajo el inciso 5. Si bien para poder invocar la jurisdicción del Tribunal de Contribuciones se requiere también el pago por virtud de las .Leyes núms. 8 y 17, no podemos escapar a la conclu-sión de que en la Ley núm. 169 posterior, la Legislatura dis-puso que los 30 días empezaran a contarse desde la fecha del requerimiento. No podemos eliminar dicha disposición mandatoria de la ley posterior. Por tanto nos vemos cons-treñidos a resolver que el contribuyente debe no solamente pagar bajo protesta sino también radicar su querella ante el *232Tribunal de Contribuciones dentro de 30 días del requeri-miento. Véase Del Toro v. Tribunal de Contribuciones, supra; of. Araújo v. Tribunal de Contribuciones, supra.(10)
¿Cumplió el peticionario con el procedimiento que acaba-mos de trazar? Calificó su pago como hecho bajo protesta. Pero no radicó su reclamación dentro de los 30 días siguien-tes al requerimiento. Por tanto no cumplió con el segundo de los dos caminos hacia el Tribunal de Contribuciones, que ■éste resolvió existían. (11)
Sin embargo, todavía queda la cuestión de si el no cumplir con el procedimiento para el segundo camino al Tribunal de Contribuciones impide al peticionario utilizar el primero. El Tribunal de Contribuciones resolvió que sí. Como hemos visto, el primer camino contempla el pago en exceso de cualquier contribución; una petición al Tesorero dentro de cuatro años después del pago en exceso bajo la Ley de 1904, según fué enmendada por las Leyes núms. 261 y 388; y un pleito ante el Tribunal de Contribuciones bajo el inciso 4 de la sección 3 de la Ley núm. 169 dentro de 30 días siguientes a la negativa del Tesorero a realizar el rein-tegro. La negativa del Tesorero constituye la decisión ad-ministrativa del Tesorero exigida por la sección 4 de la Ley núm. 169.
Notamos primeramente que el Tesorero .no admite que el *233Tribunal de Contribuciones resolvió correctamente que este primer procedimiento existe. Por el contrario, alega que el inciso 4 de la sección 3 no puede invocarse cuando, como ocurre en este caso, el contribuyente no hace uso a tiempo del remedio eoncedídole por un estatuto específico, tales como las Leyes núms. 8 y 17, leídas conjuntamente con el inciso 5 de la sección 3 de la Ley núm. 169. Arguye que la Legis-latura tuvo por miras limitar el inciso 4 a aquellos casos en que el contribuyente carece de algún otro remedio.
El Tesorero indica que cuando existen disputas en rela-ción con contribuciones sobre la propiedad, sobre ingresos, sobre herencia y con arbitrios, la Legislatura ha creado va-rios remedios mediante estatutos especiales, cada uno con un procedimiento específico, incluyendo tales requisitos como la prestación de fianzas y términos para hacer pagos, acom-pañar recibos y radicar querellas. Alega que el dejar de cumplir con estos requisitos impide el ejercicio de estos re-medios, citando los casos de R. Santaella & Bros. v. Tribunal de Contribuciones, supra, y Axton Fisher Tobacco Co. v. Buscaglia, Tes., supra. Por tanto, el Tesorero arguye que mediante el inciso 4 la Legislatura no pudo tener en mente crear un remedio alternativo que hubiera permitido al con-tribuyente eludir estos requisitos o relevar a un contribu-yente que no cumplió con algunos requisitos de los remedios provistos en las leyes especiales. El inciso 4, afirma el Te-sorero, entra en juego no como un remedio alternativo, sino sólo en aquellas situaciones en que no existe remedio otro alguno.
El Tesorero pasa por alto el hecho de que los requisitos de las leyes específicas tienen el fin primordial de asegurar *234el pago de las contribuciones mientras se litiga el caso. Pero en nn pleito bajo el inciso 4 tales salvaguardas del tesoro público son innecesarias, toda vez que el pleito se prosigue por reintegro de una contribución ya pagada.
No podemos convenir, con la contención del Tesorero al efecto de que al insertar al final del inciso 4 la frase — <£o co-brada ilegalmente por cualquier otra causa”, — la Legislatura demostró su intención de crear un remedio solamente para aquellos casos en que el contribuyente no tenía remedio otro alguno. El Tesorero alega que este lenguaje significa que el inciso 4 no tiene aplicación a aquellos casos cubiertos es-pecialmente por otros estatutos y por otros incisos de la sección 3 de la Ley núm. 169, tales como el inciso 5 que cu-bre los pleitos basados en requerimientos del Tesorero por arbitrios. Pero estas palabras tienen un propósito ente-ramente diferente. Ellas son usadas como una frase general que bajo la regla de ejugdem generis, véase Puerto Rico Ilustrado v. Buscaglia, Tes., 64 D.P.R. 914, le da derecho al contribuyente a demandar por el reintegro no sólo de contribuciones pagadas indebidamente, o pagadas en ex-ceso, si que también cualquier otra contribución “cobrada ilegalmente” en forma similar.
La Legislatura optó por el inciso 4 autorizar los pleitos de reintegro de pagos de contribuciones en exceso en len-guaje amplio y comprensivo. Nada encontramos en dicho lenguaje que limite este remedio a casos donde no exista remedio otro alguno. Por el contrario, hemos permitido en otras situaciones pleitos bajo el inciso 4 donde el contribu-yente no se.ha acogido a las ventajas de otros remedios dis-ponibles. Compárese The Coca Cola Co. v. Tribunal de Contribuciones, supra, con Standard Oil Co. v. Tribunal de Contribuciones, 64 D.P.R. 672. Además, el hecho de que los pro-cedimientos para los remedios alternativos se traslapen hasta cierto extremo, no impide que existan conjuntamente. *235En verdad, hemos visto qne nuestra estructura contributiva está repleta de procedimientos que traslapan entre sí.
Por tanto, no estamos conformes con el Tesón ro. Y con-venimos con el Tribunal de Contribuciones hasta el punto de hallar disponibles para' el contribuyente en un caso de arbitrios, dos remedios: (1) las Leyes núms. 8 y 17, leídas conjuntamente con el inciso 5 de la sección 3 de la Ley núm. 169; (2) el inciso 4 de la sección 3 de la Ley núm. 169. Pero no podemos convenir con el Tribunal de ■ Contribucio-nes en que el requerimiento del Tesorero impide a un con-tribuyente invocar el inciso 4. Es cierto que cuando no hay requerimiento, sólo existe el remedio bajo el inciso 4. Pero cuando se hace dicho requerimiento el contribuyente está en una posición de elegir entre los dos remedios.
De igual modo resolvió el Tribunal de Contribuciones que mediante el pago bajo protesta el contribuyente con ello eligió el remedio provisto por las Leyes núms. 8 y 17. No puede dudarse que al pagar bajo protesta el contribuyente conservó intacto su derecho a proceder bajo las Leyes núms. 8 y 17. Pero en manera alguna resulta que el pago bajo protesta fué una elección irrevocable del contribuyente del remedio provisto por las Leyes núms. 8 y 17, cerrando con ello la puerta al remedio hallado en el inciso 4.
Convendríamos con el Tribunal de Contribuciones en que el pago bajo protesta era la encrucijada decisiva que conduce exclusivamente al remedio provisto por las Leyes núms. 8 y 17, si el inciso 4 dispusiera que no se aplicaba a pagos bajo protesta. Pero el inciso 4 ni expresa ni implícitamente impide los pleitos bajo el mismo, donde el pago se hace bajo protesta. Tampoco limita el inciso 4 el remedio provisto en el mismo para casos de pagos voluntarios en exceso. Por el contrario, su lenguaje es amplio: se aplica a todos los pa-gos en exceso. Ya se designe el pago como voluntario o ya bajo protesta, el inciso 4 dice incondicionalmente que se puede demandar por el reintegro.
*236La verdad es qne la frase “pago bajo protesta” perdió macha de sa magia en esta jarisdicción caando la Legisla-tara aprobó el inciso 4. Antes de ello el no pagar bajo pro-testa significaba qae no existía remedio jadicial algalio para recobrar los pagos en exceso.(12) Al cambiar el inciso 4 esta situación, proveyó para los pleitos de reintegro, sin ha-cer referencia a la nataraleza voluntaria o involuntaria del pago. En sa consecuencia, el hecho de qae un contribuyente qae paga arbitrios bajo protesta no haga aso luego del re-medio provisto por las Leyes núms. 8 y 17, .no quiere nece-sariamente decir qae también está impedido de utilizar, ei remedio diferente provisto por el inciso 4.
~ Podría haber otros casos en qae estuviéramos justifica-dos en resolver qae un contribuyente ha hecho ana elección entre dos remedios qae le impide iniciar un nuevo pleito bajo un segando remedio, caando por algún motivo no tiene éxito en un pleito anterior instado bajo el primer remedio. Pero aquí la dificultad estriba en qae no podemos decir que el peticionario había elegido irrevocablemente el remedio prescrito por las Leyes núms. 8 y 17. Primordialmente esto es así. porque bajo cualquiera de los 'dos remedios el pago es el primer paso del contribuyente. Es cierto que el peti-cionario llamó sa pago “bajo protesta”. Pero” eso por sí sólo no es determinante. Aun después de tal pago el con-tribuyente todavía tiene derecho a elegir el proeedimento posterior, bien bajo las Leyes núms. 8 y 17 o bajo el inciso 4. Por tanto el próximo paso es el decisivo. Y aquí encon-tramos la actuación del peticionario enteramente consistente con los requisitos del inciso 4. Solicitó del Tesorero el re-integro dentro de los 4 años siguientes al pago; y demandó ante el Tribunal de Contribuciones dentro de 30 días des-*237pues de habérsele negado su petición. Por otro lado, si tra-tásemos este pago como hecho bajo protesta a los fines dé invocar el remedio provisto bajo las Leyes núms. 8 y 17-, no debió haber esperado solicitar el reintegro del Tesorero. En su lugar, debió dentro de 30 días después del requerimiento no solamente haber pagado bajo protesta sí que también ha-ber radicado su demanda; en su consecuencia, si se resol-viera que su pleito cae bajo las Leyes núms. 8 y 17, entonces éste sería tardío ya que fue radicado después de transcurri-dos 30 días del requerimiento.
Nos damos cuenta de que el resultado a que llegamos hace difícil, sino imposible, en algunos casos determinar qué re-medio persigue el contribuyente hasta que radica su querella en el Tribunal de Contribuciones. (13) Pero no vemos obje-ción fundamental a este resultado. Cumple el propósito de conceder a los contribuyentes una decisión en los méritos en vez de una decisión sobre motivos procesales. Y de cual-quier modo, la situación no ha sido creada por nosotros; el asunto compete a la Legislatura.
En síntesis, cuando el Tesorero requiere el pago(14) de arbitrios, el contribuyente tiene dos remedios para elegir; *238Bajo el primero debe, sin esperar a solicitar nada del Teso-rero, pagar la contribución bajo protesta después del reque-rimiento y demandar el reintegro ante el Tribunal de Con-tribuciones dentro de 30 días del requerimiento. De confor-midad con el segundo remedio, el primer paso es el mismo: pagar la contribución. En esa etapa el contribuyente puede ejercitar su elección entre los dos remedios mediante el pago voluntario. Si lo bace, cierra la puerta al remedio que de otro modo tenía bajo las Leyes 8 y 17. Pero si desea pos-poner su- elección entre los remedios basta más tarde, puedo pagar bajo protesta. Bajo estas circunstancias, puede to-davía elegir entre los caminos disponibles bajo las Leyes 8 y 17 y bajo el inciso 4, respectivamente, para llegar al Tribunal de Contribuciones. Esto es así-porque el inciso 4 pro-vee un remedio — ya se paguen las contribuciones voluntaria-mente o bajo protesta. Su elección por tanto no es definitiva basta el próximo paso: bajo las Leyes núms. 8 y 17 debe, sin recurrir al Tesorero, pagar bajo protesta y demandar ante -el Tribunal de Contribuciones dentro de 30 días des-pués del requerimiento; bajo el inciso 4 debe radicar ante el Tesorero una petición de reintegro, lo que debe hacerse dentro de cuatro años del pago, y luego demandar ante el Tribunal de Contribuciones dentro de 30 días después que el Tesorero le deniegue su petición.
Reconocemos que las Leyes núms. 8 y 17 ban perdido al-guna fuerza. De acuerdo con nuestra decisión, aun si el pago fuera becbo “bajo protesta”, un contribuyente no viene obligado a proceder ante el Tribunal de Contribucio-nes dentro de 30 días del requerimiento según lo establecen las Leyes núms. 8 y 17, leídas conjuntamente con el inciso 5 de la sección 3 de la Ley núm. 169. En su lugar, puede ele-gir considerar su pago como un pago becbo en exceso, según se define en el inciso 4, y en cualquier momento basta cua-tro años después del pago, solicitar el reintegro del Teso-rero, y demandar luego ante el Tribunal de Contribuciones *239una vez que el Tesorero le deniegue su petición. Pero las Leyes núms. 8 y 17 todavía quedan en vigor para aquellos que prefieren actuar con más rapidez: pueden después de re-querírsele pagar bajo protesta y proceder inmediatamente— es decir, dentro de 30 días después del requerimiento — ante el Tribunal de Contribuciones, sin la demora envuelta en so-licitar el reintegro del Tesorero. Y aun más importante, eligiendo el procedimiento bajo el inciso 4 de la sección 3 de la Ley núm. 169, el contribuyente pierde intereses al 6 por ciento anual desde la fecha de la radicación de la que-rella, los cuales percibe el contribuyente si demanda bajo las Leyes núms. 8 y 17, leídas conjuntamente con el inciso 5. Buscagila v. Tribunal de Contribuciones, 67 D.P.R. 73.
Es cierto que esto hace que el ingreso público sea incierto durante cuatro años y treinta días. Durante ese tiempo un contribuyente puede radicar su solicitud con el Tesorero, y luego demandar ante el Tribunal de Contribuciones el rein-tegro de un pago en exceso, ya fuere voluntario o bajo pro-testa. Pero eso es exactamente lo que el inciso 4- — junta-mente con los términos prescriptivos de la sección 64(b) de la Ley de Contribuciones sobre Ingresos y la Ley núm. .261 de 1946 — prescriben. La Legislatura abrió la puerta a tales pleitos. No compete a nosotros cerrarla.(15)
*240Notamos de paso que los casos Federales no resuelven lo contrario. Los remedios judiciales alternativos que existen en el sistema Federal solamente para casos de contribucio-nes sobre ingresos y casos relacionados — los pleitos de rein-tegro son el remedio exclusivo para casos de arbitrios — son (1) en el Tribunal Contributivo para la redeterminación de deficiencias determinadas por el Comisionado; y (2) en tér-minos generales, en la Corte de Reclamaciones o en las cor-tes de distrito para el reintegro de contribuciones ya paga-das. 10 Mertens, Law of Federal Income Taxation, sec. 58.45, págs. 345-47. (16) Una vez que se paga una deficien-cia antes del pleito ante el Tribunal Contributivo Federal, el único remedio disponible está en la corte de distrito o en la Corte de Reclamaciones. Pero fiemos visto que en esta jurisdicción, bajo nuestros estatutos que proveen remedios alternativos, el pago de arbitrios no es el paso decisivo que determina la elección que el contribuyente fia fiecfio. Es más, aun en el sistema Federal un pleito malogrado ante el Tribunal Contributivo Federal no es fatal. Si la petición no se radica ante el Tribunal Contributivo Federal dentro del ter-mino prescrito por ley, dicho Tribunal no tiene jurisdicción; pero el peticionario puede todavía pagar la deficiencia y de-mandar el reintegro ante la corte de distrito. Beacon v. Commissioner, P. H. Tax Court Memorandum Decisions Service, párr. 45,172, según fue reportado en Griswold, Cases and Materials on Federal Taxation, segunda ed., págs. 94-97'.
*241Concluimos que cuando el peticionario pagó su contri-bución, bien le baya llamado voluntario o bajo protesta, no» babía becbo elección alguna de los remedios. Habiéndola ■- pagado bajo protesta, pudo recurrir a las Leyes núms. 8 y 17 y demandar ante el Tribunal de Contribuciones dentro» de 30 días del requerimiento del Tesorero, sin tener que acu-dir nuevamente ante' este- funcionario, siempre y cuando' también pagara bajo protesta antes de que expiraran los treinta días. Bajo dichas circunstancias, la decisión admi-nistrativa requerida por la sección 4 de la Ley núm. 169 para conferir jurisdicción al Tribunal de Contribuciones, es el requerimiento del Tesorero. El contribuyente no bizo esto. Pero ello no le quitó su remedio bajo el inciso 4. Su elec-ción para proceder bajo el inciso 4 no ocurrió basta que, den-tro de los cuatro años del pago en exceso, solicitó el reinte-gro del Tesorero. Al denegársele esta petición, bajo el in-ciso 4 él pudo, como bizo en este caso, demandar el reintegro dentro de treinta días ante el Tribunal de Contribuciones. Por tanto, el Tribunal de Contribuciones cometió error al desestimar la querella por falta de jurisdicción. (17)
El Tribunal de Contribuciones, con la única excepción de que guardó silencio en cuanto a las cuestiones de (1) que el pago bajo protesta no constituye una elección irrevocable por parte del contribuyente del remedio bajo las Leyes núms. 8 y 17, y (2) que bajo el último procedimiento los 30 días-para recurrir ante el Tribunal de Contribuciones empiezan a correr desde la fecba del requerimiento, al resolver el caso-de Moscoso Hnos., Inc. v. Tesorero, 2 D.T.C. 570, llegó a las-*242inismas conclusiones a que llegamos nosotros aquí. Sin embargo, luego dicho Tribunal se negó a seguir su decisión en el caso de Moscoso en Porto Rico Iron Works y en el pre-sente caso.
Para terminar indicaremos que ban pasado casi tres años desde que dijimos en el caso de Mayagüez Lt., P. & I. Co. v. Tribunal de Contribuciones, supra, pág. 33: 11 . . . confiamos en que no está mal que sugiramos que ... se baga un esfuerzo para delinear un estatuto de procedimiento para toda la liti-gación contributiva que sea sencillo, uniforme y completo. Las decisiones de este Tribunal sólo sirven, de paliativo; el remedio está en manos de la Legislatura.”
Esta situación todavía no se ba corregido. Entretanto, .■sólo un oráculo puede señalar el procedimiento adecuado en .nuestros casos contributivos. Las distinciones que se nos ba '.obligado a trazar “escasamente pueden recordarse más allá viel tiempo invertido en exponerlas . . . ”.(18) Los litigan-tes continúan vagando en un laberinto de procedimiento. Y cuando' finalmente radican sus pleitos, con motivo de estos estatutos en conflicto, los interesados pierden tiempo, dinero y energía con ningún propósito constructivo, excepción becba de un ejercicio dialéctico.
Si bien la Asamblea Legislativa no tuvo esa intención, es-tos estatutos procesales consisten casi en su totalidad de una serie de elaboradas trampas. ' Ellos están de más en un sis-tema contributivo moderno, cuyo primer requisito es que la decisión en una controversia contributiva entre el gobierno y el ciudadano sea emitida en los méritos, y no sobre un centón de sutilezas procesales.

La decisión del Tribunal de Contribuciones será revocada, y se devolverá el caso para ulteriores procedimientos no in-consistentes con esta opinión.


(1) En la sección 4 la Legislatura dispuso que el Tribunal de Contribucio-nes tendría jurisdicción sobre casos de "reembolso de toda clase de contribu-ciones ... así como para conocer de las reclamaciones de contribuciones paga-das indebidamente o en exceso o cobradas ilegalmente, cuyo reembolso se haya rehusado por el Tesorero.” Y en la sección 3 dispuso que dentro de los treinta días siguientes a la fecha de la notificación que a la misma haga el Tesorero, un contribuyente podrá iniciar ante el Tribunal de Contribuciones una recla-mación basada en ". . . (4) Denegatoria de reembolso de cualquier contribución pagada indebidamente o en exceso o cobrada ilegalmente por cualquier otra causa ...


(2)Véanse también los estatutos citados en Cía. Ron Carioca v. Tribmial de Contribuciones, supra, pág. 716, nota 3.


(3)E1 caso de Jones v. Liberty Glass Co., 332 TJ.S. 524, resuelto el 22 de' diciembre de 1947, eliminó cualquier posible problema en cuanto a si una recla-mación fué hecha bajo la sección 64, que tiene un término prescriptivo o bajo' la sección. 75 de la Ley de Contribuciones sobre Ingresos,. que carece de tal término. Bajo el caso de Jones ya se ha decidido que es inmaterial si el pagó-se hace por el contribuyente a iniciativa propia o a instancia del Tesorero. Bajo ambas circunstancias, rige el período prescriptivo de cuatro años. Véase Qongálee PadAn Co., Ino. v. Tribunal de Contribuciones, supra, págs. 990-91.


(4) Cf. R. Santaella & Bros. v. Tribunal de Contribuciones, supra; Royal Bank v. Tribunal de Contribuciones, supra.


(5)E1 problema del efecto de las Leyes núms. 261 y 388 sobre redama-ciones de reintegro radicadas con el Tesorero antes de que dichas leyes fueran aprobadas, está pendiente de resolución en este Tribunal en Ana María Sugar Co. v. Tribunal de Contribuciones, Certiorari Núm. 100; Mayagüez Light, Power and Ice Co., Inc. v. Tribunal de Contribuciones, Certiorari Núm. 101; e International General Electric, S.A., Inc. v. Tribunal de Contribuciones, Certiorari Núm. 137.


(6) Cf. Buscaglia v. Tribunal de Contribuciones, 67 D.P.R. 73.


(7) Concluimos más adelante que bajo este segundo procedimiento — Leyes núms. 8 y 17 leídas conjuntamente con el inciso 5 de la sección 3 de la Ley núm. 169 — los 30 días se empiezan a contar desde la feelia del requerimiento, y no desde la feclia del pago. A fortiori, si el Tribunal de Contribuciones hubiera calculado los treinta días desde las fechas de los requerimientos— octubre 21 de 1943, diciembre 27 de 1943 y marzo 27 de 1944 — la querella del 19 de junio de 1944 fué radicada muy tarde. Añadimos la advertencia de que esta nota está desde luego predicada en la premisa de que el contribuyente seguía el segundo procedimiento; pero más adelante encontramos que no pode-mos aceptar esta premisa.


(8)Para una historia legislativa posterior de la sección 7, véanse la Ley núm. 303, Leyes de Puerto Rico, 1946 ((1) pág. 783); Ley núm. 432, Leyes de Puerto Rico, 1947 ((1) pág. 883); Araújo v. Tribunal de Contribuciones, 67 D.P.R. 875.


(9) Sobre una cuestión similar que envuelvo contribuciones sobro la propiedad, Cf. Figueroa v. Tesorero, 2 D.T.C. 601; Cía. Cervecera, v. Tesorero, 3 D.T.C. 488


(10) Oreemos propio aclarar el punto de que un contribuyente tiene derecho a proceder bajo las Leyes núms. 8 y 17 pagando bajo protesta una voz que recibe el requerimiento del Tesorero. Nuestros casos do contribuciones sobre ingresos, citados en Cía. Ron Carioca v. Tribunal de Contribuciones, supra, pág. 715-16, que requieren algo más, como los embargos o amenazas de embargo, con el fin de justificar la designación de pago bajo protesta, envolvían diferentes consideraciones y no están en pugna con nuestra decisión en este caso de que el requerimiento de pago de arbitrios, sin más, le da derecho al contribuyente a caracterizar su pago como hecho bajo protesta y a proceder bajo las Leyes núms. 8 y 17. Bajo dichas circunstancias el contribuyente está haciendo exactamente lo que exigen las peyes 8 y 17. Oliver v. Domenech, Tesorero, 58 D.P.R. 64; Pérez v. Tribunal de Apelación de Contribuciones, 61 D.P.R. 33; Cf. Blanco v. Tribunal de Apelación de Contribuciones, 61 D.P.R. 23.


(11) Arguya el peticionario que si se resolviera que gobiernan en este caso las Leyes núms. 8 y 17 junto a la núm. 169, su petición de reintegro radicada con el Tesorero equivalía a una moción al Tesorero para que reconsiderara el *233requerimiento de pago; quo bajo la cláusula del Disponiéndose de la sección 3 de la Ley núm. 169, el período de treinta días queda en suspenso si se radica dielia moción y el Tesorero decidiese reconsiderarlo; y que la querella fué por tanto radicada en tiempo. Sin examinar otras posibles objeciones a esta contención, estamos obligados a rechazarla porque el Tesorero nunca deci-dió reconsiderar el requerimiento. Éste la denegó de plano el 2 de junio. Pot tanto nunca se suspendió en momento alguno el período de treinta días.


(12) Cf. Blanco v. Tribunal de Apelación de Contribuciones, supra, y Royal Bank v. Tribunal de Contribuciones, supra, donde resolvimos qué la contribución fué pagada voluntariamente aunque el contribuyente la designara como pagada bajo protesta. Bajo algunas circunstancias el reverso puede ser cierto: El no tomar pasos ulteriores, como en este caso, bajo las Leyes núms. 8 y 17 resulta en efecto en la pérdida del calificativo de pago bajo protesta.


(13) En contribuciones sobre ingresos la elección por el contribuyente de los remedios es más fácil de determinar. Contrario a los casos de. arbitrios, donde el pago es el primer paso bajo ambas alternativas, cuando un contribuyente resiste una notificación de deficiencia, éste no paga la contribución. Por el contrario, presta una fianza de no menos de las, % partes y demanda ante el Tribunal de Contribuciones. Mayagüez Light, Power and Ice Co., v. Tribunal de Contribuciones, supra. Bajo su remedio alternativo, en vez de dejar de pagar, el contribuyente paga y demanda por el reintegro. The Coca Cola Co. v. Tribunal de Contribuciones, supra.


(14) Los contribuyentes algunas veces pagan sin requerimiento para evitar los intereses y las penalidades, Véanse las secciones 39 y 50 de la Ley de Rentas Internas, según fuá enmendada por la Ley núm. 78, Leyes de Puerto Rico, 1945 ((1) pág. 289), y la Ley núm. 426, Leyes de Puerto Rico, 1947 (pág. 869). Pero si no se efectúa requerimiento alguno, el procedimiento con-templado por las Leyes núms. 8 y 17 nunca entra en juego. Este procedi-miento exige tanto el requerimiento del Tesorero como el pago bajo protesta por -el contribuyente, seguidos de un pleito ante el Tribunal de Contribuciones dentro de los treinta días del requerimiento. En consecuencia, si el pago se hace sin requerimiento, el contribuyente sólo tiene un remedio; v.g., aquél con-cedídolo por el inciso 4.


(15) González Padín Co., Inc. v. Tribunal de Contribuciones, 66 D.P.R. 964, 992, no está en pugna con la conclusión a que aquí llegamos. Allí la cuestión era si una solicitud de reintegro de contribuciones sobre ingresos podía radi-carse sin limitación de tiempo alguno de conformidad con la Ley de 1904, no obstante las disposiciones de la seeeión 64(a) y (6) de la Ley de Con-tribuciones sobre Ingresos, de que las petieiones de reintegro de contribuciones sobre ingresos deben radicarse dentro de cuatro años. Resolvimos que el esta-tuto especial, sección 64, y no el general, la Ley de 1904, gobierna cuando ambas cubren precisamente la misma acción: una petición de reintegro. Es cierto que aquí también tenemos un estatuto especial (Leyes núms. 8 y 17) frente a un estatuto general (inciso 4) que dispone en un caso el pago bajo protesta y en otro el pago, bien voluntario o "bajo protesta". La distinción ■sin embargo descansa en el beebo de que, como hemos visto, el próximo paso ..es diferente bajo los estatutos respectivos. El estatuto especial, en su conse-cuencia, no predomina, como en el caso de Padín, sobre el general. Ambos permanecen en efecto uno al lado del otro y disponen remedios y procedimientos .alternativos.


(16) Si >ol contribuyente, después que radica su petición ante el Tribunal Contributivo, la hace efectiva para evitar el pago de intereses, el Tribunal retiene la jurisdicción. Sección 322(d), I.E.C. De igual manera, una vez que se radica ante el Tribunal una solicitud para que se redetermine una deficiencia, todas las reclamaciones de reintegro envueltas en ese mismo año son decididas por el Tribunal Contributivo. Esto es así para evitar la determinación frag-mentada de responsabilidad sobre contribuciones dé ingresos para un año espe-cífico. Sección 322(c), (d), I.E.C. Pero debe notarse que esta elección de remedio se torna efectiva solamente después de radicarse el pleito bajo una de las alternativas. Nuestro caso es diferente en que no se radicó pleito alguno do conformidad con el remedio provisto por las Leyes núms. 8 y 17, leídas conjuntamente con el inciso 5 de la sección 3 de la Ley núm. 169.


(17) Aquí nada tememos que ver con el problema de si el inciso 4 tuvo-, por miras revivir causas de acción que ya estaban prescritas, tanto en cuanto-a derecho como en cuanto a remedio, porque el contribuyente no hizo uso en-tiempo del remedio provisto por las leyes en vigor a la fecha del pago de-las sumas que ahora reclama. Cf. R. Santaella & Bros. v. Tribunal de Contribuciones, supra; Royal Bank v. Tribunal de Contribuciones, supra. Aquí el contribuyente pagó su contribución en 1944 después de entrar en vigor el inciso 4. Es obvio que tenía derecho a optar por demandar ante el Tribunal de Contribuciones de conformidad con el remedio alternativo provisto por el inciso 4.


(18) Bmton-Swtton Oil Oo. v. Comm’r., 328 U.S. 25, 38, opinión separada ■del Juez Asociado Sr. Frankfurter.